Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  November 22, 2019                                                  Bridget M. McCormack,
                                                                                   Chief Justice

  158749                                                                  David F. Viviano,
                                                                          Chief Justice Pro Tem
  158755-6
                                                                        Stephen J. Markman
                                                                             Brian K. Zahra
  BRYAN PUNTURO, FAWN PUNTURO, and                                     Richard H. Bernstein
  B & A HOLDINGS, LLC, d/b/a PARKSHORE                                 Elizabeth T. Clement
  RESORT, LLC,                                                         Megan K. Cavanagh,
                                                                                        Justices
            Plaintiffs-Appellees,
  v                                            SC: 158749
                                               COA: 338727
                                               Grand Traverse CC: 17-032008-CZ
  BRACE KERN,
           Defendant-Appellant,
  and
  SABURI BOYER and DANIELLE KORT,
  f/k/a DANIELLE BOYER,
              Defendants.
  _________________________________________/
  BRYAN PUNTURO, FAWN PUNTURO, and
  B & A HOLDINGS, LLC, d/b/a PARKSHORE
  RESORT, LLC,
            Plaintiffs-Appellees,
  v                                            SC: 158755
                                               COA: 338728
                                               Grand Traverse CC: 17-032008-CZ
  BRACE KERN and SABURI BOYER,
           Defendants,
  and
  DANIELLE KORT, f/k/a DANIELLE BOYER,
             Defendant-Appellant.
  _________________________________________/
  BRYAN PUNTURO, FAWN PUNTURO, and
  B & A HOLDINGS, LLC, d/b/a PARKSHORE
  RESORT, LLC,
            Plaintiffs-Appellees,
  v                                            SC: 158756
                                               COA: 338732
                                               Grand Traverse CC: 17-032008-CZ
  BRACE KERN and DANIELLE KORT,
  f/k/a DANIELLE BOYER,
              Defendants,
  and
                                                                                                              2

SABURI BOYER,
           Defendant-Appellant.
_________________________________________/

      On order of the Court, the applications for leave to appeal the October 16, 2018
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on the applications. MCR 7.305(H)(1).

        The appellants shall file supplemental briefs within 42 days of the date of this
order addressing: (1) whether, as a threshold matter, the fair reporting privilege, MCL
600.2911(3) — which can only be invoked “in a libel action” — applies in a case in
which the appellants are not the media companies that published the allegedly defamatory
statements, but are instead the persons who furnished the oral statements to the media; (2)
whether the Court of Appeals erred in holding that the appellants’ allegedly defamatory
statements to the media regarding the pending litigation were not protected under the fair
reporting privilege; (3) whether Bedford v Witte, 318 Mich. App. 60 (2016), was wrongly
decided; and (4) whether the standards for application of the statutory fair reporting
privilege are different for statements made by an attorney or by a layperson-litigant. In
addition to the brief, the appellants shall electronically file appendices conforming to
MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief
within 21 days of being served with the appellants’ briefs. The appellees shall also
electronically file an appendix, or in the alternative, stipulate to the use of the appendices
filed by the appellants. Replies, if any, must be filed by the appellants within 14 days of
being served with the appellees’ brief. The parties should not submit mere restatements
of their application papers.

       The time allowed for oral argument shall be 30 minutes: 15 minutes for
appellants, to be divided at their discretion, and 15 minutes for appellees. MCR
7.314(B)(1).

       Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
should be filed in Punturo v Kern, Docket No. 158749, only and served on the parties in
both cases.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.

                                 November 22, 2019
        t1119
                                                                                      Clerk